FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                     March 2, 2009
                   UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                      Clerk of Court
                           FOR THE TENTH CIRCUIT


    In re:

    CHARLES DAVID TOLLEFSEN,
    a/k/a Chuck Tollefsen,

              Debtor.
                                                       No. 08-5059
                                                   (BAP No. NO-07-057)
    CHARLES DAVID TOLLEFSEN,                             (BAP)

              Appellant,

    v.

    US BANK NATIONAL
    ASSOCIATION; STEPHANIE
    JOHNSON,

              Appellees.


                           ORDER AND JUDGMENT *


Before McCONNELL, McKAY, and GORSUCH, Circuit Judges.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Charles David Tollefsen, proceeding pro se, appeals a decision of the Tenth

Circuit Bankruptcy Appellate Panel (“BAP”). We affirm.

      Mr. Tollefsen filed the Chapter 13 bankruptcy case underlying this appeal

on February 20, 2007, listing as a creditor U.S. Bank, which holds the mortgage

to his home. U.S. Bank promptly moved to dismiss the case, arguing it was not

filed in good faith. After an evidentiary hearing, on May 4, 2007, the bankruptcy

court issued an oral ruling agreeing with the bank’s argument, concluding that

Mr. Tollefsen’s plan was not confirmable, and dismissing the case.

      Mr. Tollefsen appealed the decision to the BAP. He argued that the

bankruptcy court should not have rendered a decision concerning the

confirmability of his plan without accurate proofs of claim. And, he argued, the

creditors had yet to provide the materials. Although Mr. Tollefsen submitted an

appendix with his appeal, it did not include the transcript of the district court’s

oral ruling or copies of the allegedly defective proofs of claim. Without these

materials, the BAP concluded, it had “no way to review whether the bankruptcy

court abused its discretion.” R. Doc. 5 at 4. Citing Mr. Tollefsen’s failure to

provide an adequate record, the BAP summarily affirmed the bankruptcy court’s

decision.

      Mr. Tollefsen responded with a petition for rehearing. He apologized for

failing to provide an adequate appendix and asked the BAP to reconsider his

appeal on the merits. Finding no basis to do so under Federal Rule of Appellate

                                          -2-
Procedure 40(a)(2), or Tenth Circuit Rule 40.1(A), the BAP denied the motion:

“Appellant has not shown that this Court has overlooked, misapprehended or

misconstrued any point of law or fact; indeed, due to the inadequate state of

Appellant’s record, no facts were before us to overlook, misapprehend, or

misconstrue.” R. Doc. 3 at 2. Mr. Tollefsen then lodged his appeal in this court.

      Before us, Mr. Tollefsen’s opening brief focuses exclusively on the merits

of his bankruptcy case. He does not address the BAP’s affirmance based on his

failure to provide that court with an adequate appendix. As a result, he has

forfeited his right to a review of the BAP’s decision. See Headrick v. Rockwell

Int’l Corp., 24 F.3d 1272, 1277-78 (10th Cir. 1994) (holding issues not

adequately addressed in an appellant’s opening brief are deemed forfeited). That

Mr. Tollefsen has proceeded pro se throughout his appeals cannot affect our

disposition. While we must construe his filings liberally, see Van Deelen v.

Johnson, 497 F.3d 1151, 1153 n.1 (10th Cir. 2007), as we have noted repeatedly,

pro se parties must follow the same rules of procedure that govern other litigants.

Garrett, 425 F.3d at 840. 1


1
       In his reply brief, Mr. Tollefsen finally acknowledges the basis for the
BAP’s ruling and replies that he made a good-faith effort to provide “what he
believed was expected and required.” Reply Br. at 3. But Mr. Tollefsen’s good
faith before the BAP is neither in doubt nor does it do anything to undermine the
propriety of the BAP’s decision to enforce its procedural rules. Troubly, too,
even this inadequate argument appears only in a reply brief, and it is our general
rule that we “will not entertain issues raised for the first time on appeal in an
appellant’s reply.” Headrick, 24 F.3d at 1277-78.

                                         -3-
      Even if we could, somehow, overlook Mr. Tollefsen’s inadequate briefing

before this court, we are confident that we would still be obliged to affirm. The

Federal Rules of Bankruptcy Procedure require an appellant before the BAP to

include, in an appendix, a copy of the order or judgment under review and other

pertinent materials. Fed. R. Bankr. P. 8009(b). A litigant’s failure to comply

with this rule “is ground . . . for such action as the . . . [BAP] deems appropriate,

which may include dismissal of the appeal.” Fed. R. Bankr. P. 8001(a). Indeed,

we have previously upheld the BAP’s summary affirmance under these rules,

explaining that “in light of [the appellant’s] failure to provide the proper

materials for review, the BAP was entitled to affirm the decision of the

bankruptcy court.” Christensen v. Black (In re Black), 130 F. App’x 205, 207

(10th Cir. 2005). Mr. Tollefsen offers no reason to think a different result should

have obtained in his case.

      Affirmed.

                                                Entered for the Court



                                                Neil M. Gorsuch
                                                Circuit Judge




                                          -4-